Order reversed on the law, with ten dollars costs and disbursements, and proceeding dismissed, with ten dollars costs. Memorandum: The order appealed from directs that certain books, papers and-records, belonging and appertaining to the office of supervisor of the town of Annsville, be delivered by the former supervisor to his successor in office. These are public records which the former supervisor, upon the expiration of his term of office, was required to file in the office of the town clerk. (Town Law, § 29, subds. 4, 10.) All concur. (The order directs respondent Ward to deliver to petitioner the books, records and papers belonging to the office of supervisor and commits him to jail until the compliance with such order.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and McCurn, JJ.